Opinion by
Orlady, J.,
The plaintiff brought suit to recover |200 from the defendant association under a certificate of membership which provided that in case of an accident he should receive, at the rate of $25.00 a week, not exceeding fifty-two weeks, for the time he was suffering and disabled from the accident. No question is raised as to the standing of the plaintiff in the association at the time the accident occurred. A proper claim was made and the liability of the company was denied. The accident occurred on April 26, and the defendant company was notified on April 30, which notice was soon followed by a personal visit of the claimant to the office of the company, where he met the secretary, the president, and an officer called grand councilor, who notified him that the company was not liable, for the reason that he had voluntarily withdrawn or thrown himself from the bicycle on which he was riding at the time he received his injury, and that it was not an accident; and for a further reason that he did not look and listen, or dismount from his wheel, before attempting to cross the railroad track. After he had been informed of the decision against his claim, he inquired “ if there was anything further to do,” and was told that he could appeal, but that it would not be of any advantage to him to do so, as the appeal would be heard by the same parties who had that day disposed of his claim. This is a mutual benefit society, and its by-laws are a part of the contract made with its members and binding on all, whether officers or not. It is of first importance that they should he enforced, so as to give effectual insurance to each member on equal terms, con*510ditions and restrictions. The plaintiff was notified on October 29, by letter from the secretary, that “ the next step for you to take, according to the laws of this order and which are a part of your contract of membership, is to appeal your claim to the grand councilor within thirty days.” This he did not do, and his claim is impaled on a technicality which could have been avoided by literally complying with the bylaw of the association regulating appeals: “ Section 32. Any member, beneficiary or other claimant, considering the decision of the grand executive committee against him in respect to a claim for benefits or other matter, unjust and not in accordance with the laws of the order, shall appeal in the following manner, to wit: From the decision of the grand executive committee, within thirty days, to the grand councilor; from the grand councilor to the grand council, within sixty days after the decision is rendered.” The president did not have authority to speak for, nor to anticipate the action of the grand council, as he was not a member of that tribunal. The grand councilor and grand secretary with a number of other officials constituted the grand council, which was, by the laws of the association, the tribunal of last resort of all matters emanating from the councils. The appellant was illy advised or deceived by the grand officers who owed to him faithful instruction; and in following their suggestions, he is left without a remedy, as he was bound to know the laws of the association, and act in accordance with their requirements. The laws of the association, of which the plaintiff was a member, provided a course which must be pursued and exhausted, and unless so dealt with, the claimant is without remedy: Myers v. Fritchman, 6 Pa. Superior Ct. 580.
It is not necessary to consider the other assignments of error, and for the reason given, the judgment is reversed.